CONSULTANCY AGREEMENT

 

This Consultancy Agreement (the “Agreement”) is made and entered into this
August 17, 2015 (the “Effective Date”) by and between Lans Holdings Inc. with
its principal place of business located at 801 Brickell Avenue Suite 900, Miami
FL, 33131. (the “Company”) and Rudy Romeiro, with his principal place of
business located at 2262 Discovery Circle, Deerfield Beach, FL 33442 (the
“Consultant”) (hereinafter referred to individually as a “Party” and
collectively as “the Parties”).

 

WHEREAS, the Company is in the business of providing payment processing systems;

 

WHEREAS, the Consultant has expertise in the area of development and management
of payment processing systems; and

 

WHEREAS, the Company desires to engage the Consultant to provide certain
services in the area of Consultant’s expertise and the Consultant is willing to
provide such services to the Company;

 

NOW, THEREFORE, the Parties hereby agree as follows:

 



1. Engagement and Services

 

(a) Engagement. The Company hereby engages the Consultant to provide and perform
the services set forth in Exhibit A attached hereto (the “Services”), and the
Consultant hereby accepts the engagement.

 

(b) Standard of Services. All Services to be provided by Consultant shall be
performed with promptness and diligence in a workmanlike manner and at a level
of proficiency to be expected of a consultant with the background and experience
that Consultant has represented it has. The Company shall provide such access to
its information, property and personnel as may be reasonably required in order
to permit the Consultant to perform the Services.

 

(c) Tools, Instruments and Equipment. Consultant shall provide Consultant’s own
tools, instruments and equipment and place of performing the Services, unless
otherwise agreed between the Parties.

 

(d) Representation and Warranty. Consultant represents and warrants to the
Company that it is under no contractual or other restrictions or obligations
which are inconsistent with the execution of this Agreement or which will
interfere with the performance of the Services.

 

2. Consultancy Period

 

(a) Commencement. This Agreement shall commence on the Effective Date and shall
remain in effect until the completion of the Services or the earlier termination
of this Agreement as provided in Article 2 (b) (the “Consultancy Period”).

 

(b) Termination. This Agreement may be terminated by the Company, without cause
and without liability, by giving thirty (30) calendar days written notice of
such termination to the Consultant. This Agreement may be terminated by either
Party by giving seven (7) calendar days written notice of such termination to
the other Party in the event of a material breach by the other Party. “Material
breach” shall include: (i) any violation of the terms of Articles 1 (d), 3, 4,
5, 6, 8, 10 and 11.

 

(ii) any other breach that a Party has failed to cure within fourteen (14)
calendar days after receipt of written notice by the other Party, (iii) the
death or physical or mental incapacity of Consultant or any key person
performing the Services on its behalf as a result of which the Consultant or
such key person becomes unable to continue the proper performance of the
Services, (iv) an act of gross negligence or wilful misconduct of a Party, and
(v) the insolvency, liquidation or bankruptcy of a Party.

 

(c) Effect of Termination. Upon the effective date of termination of this
Agreement, all legal obligations, rights and duties arising out of this
Agreement shall terminate except for such legal obligations,

   

   

rights and duties as shall have accrued prior to the effective date of
termination and except as otherwise expressly provided in this Agreement.

 

3. Consultancy Fee and Expenses

 

(a) Consultancy Fee. In consideration of the Services to be rendered hereunder,
the Company shall pay Consultant a Consultancy fee at the rates and payable at
the time and pursuant to the procedures set forth in Exhibit A (the “Consultancy
Fee").

 

(b) Expenses. Consultant shall be entitled to reimbursement for all pre-approved
expenses reasonably incurred in the performance of the Services, upon submission
and approval of written statements and receipts in accordance with the then
regular procedures of the Company.

 

(c) Payment. The Consultant shall submit to the Company a monthly invoice
detailing the Services performed during the month and the amount due. All such
invoices shall be due and payable within thirty (30) calendar days by the
Company.

 

4. Work Product and License

 

(a) Defined. In this Agreement the term "Work Product" shall mean all work
product generated by Consultant solely or jointly with others in the performance
of the Services, including, but not limited to, any and all information, notes,
material, drawings, records, coding, diagrams, formulae, processes, technology,
firmware, software, know-how, designs, ideas, discoveries, inventions,
improvements, copyrights, trademarks and trade secrets.

 

(b) Ownership. Consultant agrees to assign and does hereby assign to Company all
right, title and interest in and to the Work Product. All Work Product shall be
the sole and exclusive property of the Company and Consultant will not have any
rights of any kind whatsoever in such Work Product.

 

Consultant agrees, at the request and cost of Company, to promptly sign,
execute, make and do all such deeds, documents, acts and things as Company may
reasonably require or desire to perfect Company's entire right, title, and
interest in and to any Work Product.

 

Consultant will not make any use of any of the Work Product in any manner
whatsoever without the Company’s prior written consent. All Work Product shall
be promptly communicated to Company.

 

(c) License. In the event that Consultant integrates any work that was
previously created by The Company into any Work Product, the Consultant shall
grant to, and Company is hereby granted, a worldwide, royalty-free, perpetual,
irrevocable license to exploit the incorporated items, including, but not
limited to, any and all copyrights, patents, designs, trade secrets, trademarks
or other intellectual property rights, in connection with the Work Product in
any manner that Company deems appropriate. Consultant warrants that it shall not
knowingly incorporate into any Work Product any material that would infringe any
intellectual property rights of any third party.

 

5. Confidential Information

 

(a) Defined. In this Agreement the term “Confidential Information” shall mean
the Work Product and any and all information relating to the Company’s business,
including, but not limited to, research, developments, product plans, products,
services, diagrams, formulae, processes, techniques, technology, firmware,
software, coding, know-how, designs, ideas, discoveries, inventions,
improvements, copyrights, trademarks, trade secrets, customers, suppliers,
markets, marketing, finances disclosed by Company either directly or indirectly
in writing, orally or visually, to Consultant. Confidential Information does not
include information which:

 

(i) is in or comes into the public domain without breach of this Agreement by
the Consultant,

(ii) was in the possession of the Consultant prior to receipt from the Company
and was not acquired by the Consultant from the Company under an obligation of
confidentiality or non-use,

 2 

   

(iii) is acquired by the Consultant from a third party not under an obligation
of confidentiality or non-use to the Company, or

(iv) is independently developed by the Consultant without use of any
Confidential Information of the Company.

 

(b) Obligations of Non-Disclosure and Non-Use. Unless otherwise agreed to in
advance and in writing by the Company, Consultant will not, except as required
by law or court order, use the Confidential Information for any purpose
whatsoever other than the performance of the Services or disclose the
Confidential Information to any third party.

 

Consultant may disclose the Confidential Information only to those of its
employees who need to know such information. In addition, prior to any
disclosure of such Confidential Information to any such employee, such employee
shall be made aware of the confidential nature of the Confidential Information
and shall execute, or shall already be bound by, a non-disclosure agreement
containing terms and conditions consistent with the terms and conditions of this
Agreement. In any event, Consultant shall be responsible for any breach of the
terms and conditions of this Agreement by any of its employees. Consultant shall
use the same degree of care to avoid disclosure of the Confidential Information
as it employs with respect to its own Confidential Information of like
importance, but not less than a reasonable degree of care.

 

(c) Return of Confidential Information. Upon the termination or expiration of
this Agreement for any reason, or upon Company’s earlier request, Consultant
will deliver to Company all of Company’s property or Confidential Information in
tangible form that Consultant may have in its possession or control. The
Consultant may retain one copy of the Confidential Information in its legal
files.

 

6. Interference with Business

 

(a)Non-Competition. During the term of this Agreement and for one (1) year
thereafter, Consultant will engage in no business or other activities which are,
directly or indirectly, competitive with the business activities of the Company
without obtaining the prior written consent of the Company.

Exemption. The Company acknowledges that The Consultant currently acts as Owner
of Power IT Up Consulting LLC and may continue to do so for the duration of this
contract.

 

(b) Non-Solicitation. Consultant agrees that for a period of one (1) year after
termination of this Agreement, Consultant shall not:

(i) divert or attempt to divert from the Company any business of any kind in
which it is engaged, including, without limitation, the solicitation of or
interference with any of its suppliers or customers, or

(ii) employ, solicit for employment, or recommend for employment any person
employed by the Company, during the Consultancy Period and for a period of one
(1) year thereafter.

 

7. Insurance

Consultant shall maintain at its sole expense liability insurance covering the
performance of the Services by Consultant. Such insurance coverage shall have
limits and terms reasonably satisfactory to Company, and Company may require
Consultant to provide to Company a certificate of insurance evidencing such
coverage.

 

8. Independent Contractor

The Consultant agrees that all Services will be rendered by it as an independent
contractor and that this Agreement does not create an employer-employee
relationship between the Consultant and the Company. The Consultant shall have
no right to receive any employee benefits provided by the Company to its
employees. Consultant agrees to pay all taxes due in respect of the Consultancy
Fee and to indemnify the Company in respect of any obligation that may be
imposed on the Company to pay any such taxes or resulting from Consultant’s
being determined not to be an independent contractor. This Agreement does not
authorize the Consultant to act for the Company as its agent or to make
commitments on behalf of the Company.

 

9. Force Majeure

 3 

   

Either Party shall be excused from any delay or failure in performance required
hereunder if caused by reason of any occurrence or contingency beyond its
reasonable control, including, but not limited to, acts of God, acts of war,
fire, insurrection, strikes, lock-outs or other serious labor disputes, riots,
earthquakes, floods, explosions or other acts of nature.

The obligations and rights of the Party so excused shall be extended on a
day-to-day basis for the time period equal to the period of such excusable
interruption. When such events have abated, the Parties’ respective obligations
hereunder shall resume.

In the event the interruption of the excused Party’s obligations continues for a
period in excess of fourteen (14) calendar days, either Party shall have the
right to terminate this Agreement upon seven (7) calendar days’ prior written
notice to the other Party.

 

10. Non-Publicity

The Company is a US Public Company and as such is subject to certain reporting
and disclosure requirements. Each of Company and Consultant agree not to
disclose outside of their regulatory scope, the existence or contents of this
Agreement to any third party without the prior written consent of the other
Party except: (i) to its advisors, attorneys or auditors who have a need to know
such information, (ii) as required by law or court order, (iii) as required in
connection with the reorganization of a Party, or its merger into any other
corporation, or the sale by a Party of all or substantially all of its
properties or assets, or (iv) as may be required in connection with the
enforcement of this Agreement.

 

11. Assignment

The Services to be performed by Consultant hereunder are personal in nature, and
Company has engaged Consultant as a result of Consultant’s expertise relating to
such Services. Consultant, therefore, agrees that it will not assign, sell,
transfer, delegate or otherwise dispose of this Agreement or any right, duty or
obligation under this Agreement without the Company’s prior written consent.
Nothing in this Agreement shall prevent the assignment by the Company of this
Agreement or any right, duty or obligation hereunder to any third party.

 

12. Injunctive Relief

Consultant acknowledges that a violation of Article 5 or 6 would cause immediate
and irreparable harm to the Company for which money damages would be inadequate.
Therefore, the Company will be entitled to injunctive relief for Consultant’s
breach of any of its obligations under the said Articles without proof of actual
damages and without the posting of bond or other security. Such remedy shall not
be deemed to be the exclusive remedy for such violation, but shall be in
addition to all other remedies available at law or in equity.

 

13. Governing Law and Dispute Resolution

This Agreement shall be governed by and construed in accordance with the laws of
United States, without giving effect to any choice of law or conflict of law
provisions. The Parties consent to the non-exclusive jurisdiction and venue in
the courts of Nevada in the city of Las Vegas.

 

14. General

This Agreement constitutes the entire agreement of the Parties on the subject
hereof and supersedes all prior understandings and instruments on such subject.
This Agreement may not be modified other than by a written instrument executed
by duly authorized representatives of the Parties.

 

No waiver of any provision of this Agreement shall constitute a waiver of any
other provision(s) or of the same provision on another occasion. Failure of
either Party to enforce any provision of this Agreement shall not constitute a
waiver of such provision or any other provision(s) of this Agreement.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be illegal, invalid or unenforceable, such provision may be
modified by such court in compliance with the law giving effect to the intent of
the Parties and enforced as modified. All other terms and conditions of this
Agreement shall remain in full force and effect and shall be construed in
accordance with the modified provision.

 

15. Survival of Provisions

 4 

   

The following provision of this Agreement shall survive the termination of this
Agreement: Articles 2 (c), 3, 4, 5, 6, 7, 8, 10 and 15 and all other provisions
of this Agreement that by their nature extend beyond the termination of this
Agreement.

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have duly
executed this Agreement by their authorized representatives as of the date first
written above.

 

 

Signed for and on behalf of

Lans Holdings Inc.

 



 

By: /s/ Trevor Allen

Name: Trevor Allen

Title: CEO

 

 

Signed for and on behalf of

Rudy Romeiro

 

 

 

By: /s/ Rudy Romeiro

Name: Rudy Romeiro

Title: Owner

 5 

   







 

Exhibit A (the “Consultancy Services, Fee and Term")

 

 

TBD

 

1. Serve as Officer of the Company with title Chief Operations Officer

 

2. Contribute commercial ideas and opportunities to “further the business
venture”

3. Participate in periodic meetings

a. Monthly meetings (Operations, Review of status of Technical Projects)

b. Bi weekly meetings (Recap of business strategy and IT to support revenue
development efforts)

c. Quarterly review of your direct impact and role with the company and board
meetings

 

4. Execution of Statements of Work, defined in Exhibit B. To be determined and
approved for projects.

 

5. Compensation. In exchange for the above services, The Company will compensate
the Consultant $2250.00 USD per month as retainer.

 

 

6. Upon signing, Consultant shall be issued shares in the total amount equal to
fifteen thousand USD divided by the share value of the closing price on the date
of signing.  

 

 

Stock restrictions, for a period of six (6) months from issue date in accordance
with the federal securities laws.

 

While serving as Officer of the Company all sales and transfers would have to be
recorded, including such filings with the Securities and Exchange Commission as
are required.

 

 

The initial term of the agreement is for twelve (12) months then will be
reviewed and any relevant changes made to compensation and further terms.

 

 

 6 

   

Exhibit B (the “Consultancy Services, Fee and Term")

 





Project Details if Applicable

 7 

   

